Citation Nr: 1134734	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-39 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for Hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to July 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The issues of entitlement to service connection for hip surgical scar; loss of a creative organ; and service connection for hypertension, diabetes, bladder, eye, liver, chronic fatigue and pain claimed as secondary to Hepatitis C have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for Hepatitis C. 

In her December 2007 VA Form 9, the Veteran related that she wished to appear for a BVA Hearing at a local VA office before a member of the Board.  Although the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in August 2009, she has not been scheduled for a BVA hearing.  The record does not indicate that the request for a BVA hearing has been withdrawn.  Therefore, in light of the Veteran's request for a BVA hearing this case is remanded.  

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a travel board hearing. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



